           Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 1 of 15

 1

 2

 3

 4

 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9
     E. & J. GALLO WINERY, et al.,                      CASE NO. 1:17-cv-01709-EPG
10
                      Plaintiffs,                       ORDER GRANTING, IN PART, AND
11                                                      DENYING, IN PART, MOTIONS TO SEAL
               v.
12
     STRATEGIC MATERIALS, INC.,
13
                      Defendant.
14

15

16

17

18             In connection with their motions for summary judgment, motions to strike, and the various
19    oppositions and replies thereto, Plaintiffs E. & J. Gallo Winery and Gallo Glass Company
20    (“Gallo”) and Defendant Strategic Materials, Inc. (“SMI”) each filed notices to seal their filings.
21    (ECF Nos. 98, 100, 105, 113, 116, 120, 123, 126). At various times, they also filed memoranda in
22    support of the other party’s sealing motions. (ECF Nos. 103, 104, 132, 133).
23             After the Court granted in part and denied in part without prejudice the motions, (ECF No.
24    135), the parties filed additional briefing concerning their sealing requests, (ECF Nos. 137, 138).
25    Upon review of the materials, and for the reasons below, the Court GRANTS, IN PART, and
26    DENIES, IN PART, the sealing requests.
27    //
28
                                                       1
      Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 2 of 15

 1   I.     LEGAL STANDARDS
 2          The Ninth Circuit has set forth substantial case law concerning sealing dispositive
 3   motions. Local Rule 141 provides additional standards for this district.
 4          The parties appear to agree that the sealing requests are governed by the compelling-
 5   reason test for dispositive motions.
 6
            Under this stringent standard, a court may seal records only when it finds a
 7          compelling reason and articulates the factual basis for its ruling, without
            relying on hypothesis or conjecture. The court must then conscientiously balance
 8          the competing interests of the public and the party who seeks to keep certain
            judicial records secret. What constitutes a “compelling reason” is best left to the
 9          sound discretion of the trial court. Examples include when a court record might be
            used to gratify private spite or promote public scandal, to circulate libelous
10
            statements, or as sources of business information that might harm a litigant's
11          competitive standing.

12   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096–97 (9th Cir. 2016) (alterations,

13   internal quotation marks, and citations omitted).
             Parties must also be specific when identifying the information that they seek to
14           keep sealed. As the Ninth Circuit has explained when denying a request by the
             United States to seal documents: Although the United States identifies the
15           redactions it seeks by page number and line number, it does not provide similarly
16           specific compelling reasons to justify these redactions. Instead, the United States
             purports to justify each redaction by listing one of four general categories of
17           privilege (privacy, law enforcement, confidential source, and ongoing
             investigation). Simply mentioning a general category of privilege, without any
18           further elaboration or any specific linkage with the documents, does not satisfy
             the burden.
19
     Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1183–84 (9th Cir. 2006).
20
     II.    APPLICATION TO PARTIES’ REQUESTS
21
            In balancing the tests, the Court notes at the outset that it did not make any rulings based
22
     on the filings. Thus, the public’s interest at issue in the compelling reasons balancing test carries
23
     less weight. To the extent the Court orders sealing, it has weighed the public’s interest against the
24
     requesting party’s interest.
25
                    FILINGS AT ECF NO. 99
26
            The Court GRANTS Gallo’s request to seal the following documents at ECF No. 99 for
27
     the noted compelling reasons:
28

                                                       2
      Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 3 of 15

 1   Document                    ECF #     Compelling Reason
     Declaration of Alex         99-2      Paragraphs 2 and 3 of this Declaration contain data on
 2
     Westmoreland in                       Gallo’s scrap sales. As explained in Paragraph 4 of the
 3   Support of Plaintiffs’                Declaration, this data on scrap sales is competitively
     Motion for Partial                    sensitive information, both with respect to the absolute
 4   Summary Judgement                     values and trends it reveals regarding year-to-year
                                           variation in Gallo operations. Gallo keeps this information
 5                                         confidential.
     Exhibit M (Majewski         99-8      This testimony contains confidential and competitively
 6
     Dep. Tr.)                             sensitive data on Gallo operations and production
 7                                         numbers.
     Exhibit N (Mundello         99-8      This testimony contains confidential and competitively
 8   Dep. Tr.)                             sensitive data on Gallo operations and production
                                           numbers.
 9   Plaintiffs and Counter-     99        Portions of the Points and Authorities, as noted by Gallo,
10   Defendants’ Notice of                 submitted in support of its motion refer to the underlying
     Motion and Motion for                 confidential materials.
11   Partial Summary
     Judgement on Issue of:
12   Defendant’s Claim for
     Damages Based on
13   Section 19.0 of the
14   Supply Agreement:
     Memorandum of Points
15   and Authorities

16   Plaintiffs’ Separate        99-1      Portions of the Separate Statement of Undisputed Material
     Statement of Undisputed               Facts, as noted by Gallo, submitted in support of its motion
17
     Facts in Support of                   refer to underlying confidential materials.
18   Motion for Partial
     Summary Judgement
19
                    FILINGS AT ECF NO. 101
20
            Gallo’s request to seal the following documents at ECF No. 101 are granted for the
21
     compelling reasons set forth below.
22
     Document                    ECF #     Compelling Reason
23   Exhibit 2 (Dep. Tr. Dan     101-6     This testimony contains confidential and competitively
     Armagost)                             sensitive data on Gallo operations, recipes, and production
24
                                           numbers.
25   Exhibit 4 (Dep. Tr. Nigel   101-6     This testimony contains confidential and competitively
     Dart)                                 sensitive data on Gallo operations, supplies, and vendors.
26   Exhibit 5 (Dep.Tr. Nigel    101-6     This testimony contains confidential and competitively
     Dart II)                              sensitive data on Gallo batch costs.
27   Exhibit 6 (Dep. Tr. John    101-6     This testimony contains confidential and competitively
28   Gallo)                                sensitive data on Gallo operations.


                                                    3
      Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 4 of 15

 1   Exhibit 8 (Dep. Tr.       101-6   This testimony contains confidential and competitively
     Lance Lemmings)                   sensitive data on Gallo operations, recipes, and production
 2                                     numbers.
 3   Exhibit 9 (Dep. Tr. Joe   101-6   This testimony contains confidential and competitively
     Majewski)                         sensitive data on Gallo tracking of complaints, recipes,
 4                                     operations, and production numbers.
     Exhibit 10 (Dep. Tr.      101-6   This testimony contains confidential and competitively
 5   Mahesh Mistry)                    sensitive data on Gallo inspection methods and the Parties’
                                       business relationship.
 6
     Exhibit 11 (Dep. Tr.      101-6   This testimony contains confidential and competitively
 7   Chad Mundello)                    sensitive data on Gallo operations, recipes, and production
                                       numbers.
 8   Exhibit 14 (Dep. Tr.      101-6   This testimony contains confidential and competitively
     James Rhodes)                     sensitive data on Gallo inspection methods and the Parties’
 9                                     confidential business relationships.
10   Exhibit 15 (Dep. Tr.      101-6   This testimony contains confidential and competitively
     Foung Thao)                       sensitive data on Gallo inspection methods and cullet
11                                     handling.
     Exhibit 17 (Daniel        101-6   This document contains confidential and competitively
12   Armagost DEX 6)                   sensitive data on Gallo inspection methods and cullet
                                       handling.
13
     Exhibit 18 (Daniel        101-6   This document contains confidential and competitively
14   Armagost DEX 7)                   sensitive data on Gallo inspection methods and cullet
                                       handling.
15   Exhibit 19 (Daniel        101-6   This document contains confidential and competitively
     Armagost DEX 11)                  sensitive data on Gallo inspection methods and cullet
16                                     handling.
17   Exhibit 20 (Daniel        101-6   This document contains confidential and competitively
     Armgaost DEX 12)                  sensitive data on Gallo inspection methods and cullet
18                                     handling.
     Exhibit 24 (John Gallo    101-6   This document contains confidential and competitively
19   DEX 14)                           sensitive data on Gallo’s operations.
     Exhibit 25 (John Gallo    101-6   This document contains confidential and competitively
20
     DEX 21)                           sensitive data on terms and conditions in the Parties’
21                                     Supply Agreement.
     Exhibit 27 (John Gallo    101-6   This document contains confidential and competitively
22   DEX 23)                           sensitive data on the Parties’ business relationship pursuant
                                       to the Supply Agreement.
23   Exhibit 29 (Lance         101-6   This document contains confidential and competitively
24   Lemmings DEX 12)                  sensitive data on Gallo’s inspection methods and cullet
                                       quality criteria.
25   Exhibit 31 (Lance         101-6   This document contains confidential and competitively
     Lemmings DEX 17)                  sensitive data on Gallo’s operations and cullet
26                                     requirements.
     Exhibit 32 (Lance         101-6   This document contains confidential and competitively
27
     Lemmings DEX 21)                  sensitive data on Gallo’s operations and cullet
28                                     requirements.


                                                4
      Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 5 of 15

 1   Exhibit 34 (Joe          101-6    This document contains confidential and competitively
     Majewski DEX 7)                   sensitive data on Gallo’s operations and cullet
 2                                     requirements.
 3   Exhibit 42 (Chad         101-6    This document contains confidential and competitively
     Mundello DEX 5)                   sensitive data on Gallo’s operations and cullet
 4                                     requirements.
     Exhibit 43 Chad          101-6    This document contains confidential and competitively
 5   Mundello DEX 7)                   sensitive data on Gallo’s operations and cullet
                                       requirements.
 6
     Exhibit 55 (Steve Nicolai 101-6   This document contains confidential and competitively
 7   DEX 27)                           sensitive data on Gallo’s inspection methods and the
                                       Parties’ business relationship.
 8   Exhibit 56 (Steve Nicolai 101-6   This document contains confidential and competitively
     DEX 29)                           sensitive data on Gallo’s operations and cullet
 9                                     requirements.
10   Exhibit 58 (Steve Nicolai 101-6   This document contains confidential and competitively
     II DEX 20)                        sensitive data on Gallo’s costs and supplier relations.
11   Exhibit 59 (James         101-6   This document contains confidential and competitively
     Rhodes DEX 3)                     sensitive data on Gallo’s inspection methods, operations
12                                     and cullet requirements.
     Exhibit 60 (James        101-6    This document contains confidential and competitively
13
     Rhodes DEX 9)                     sensitive data on Gallo’s inspection methods, operations
14                                     and cullet requirements.
     Exhibit 61 (James        101-6    This document contains confidential and competitively
15   Rhodes DEX 12)                    sensitive data on Gallo’s operations and cullet
                                       requirements.
16   Exhibit 62 (James        101-6    This document contains confidential and competitively
17   Rhodes DEX 13)                    sensitive data on Gallo’s operations and cullet
                                       requirements.
18   Exhibit 63 (James        101-6    This document contains confidential and competitively
     Rhodes DEX 14)                    sensitive data on Gallo’s operations and cullet
19                                     requirements.
     Exhibit 64 (James        101-6    This document contains confidential and competitively
20
     Rhodes DEX 16)                    sensitive data on Gallo’s operations and cullet
21                                     requirements.
     Exhibit 65 (James        101-6    This document contains confidential and competitively
22   Rhodes DEX 17)                    sensitive data on Gallo’s operations and cullet
                                       requirements.
23   Exhibit 66 (James        101-6    This document contains confidential and competitively
24   Rhodes DEX 19)                    sensitive data on Gallo’s operations and cullet
                                       requirements.
25   Exhibit 67 (James        101-6    This document contains confidential and competitively
     Rhodes DEX 20)                    sensitive data on Gallo’s operations and cullet
26                                     requirements.
     Exhibit 68 (James        101-6    This document contains confidential and competitively
27
     Rhodes DEX 11)                    sensitive data on Gallo’s operations and cullet
28                                     requirements.


                                                5
      Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 6 of 15

 1   Exhibit 69 (James          101-6       This document contains confidential and competitively
     Rhodes DEX 21)                         sensitive data on Gallo’s operations and cullet
 2                                          requirements.
 3   Exhibit 70 (James          101-6       This document contains confidential and competitively
     Rhodes DEX 23)                         sensitive data on Gallo’s operations and cullet
 4                                          requirements.
     Exhibit 71 (Foung Thao     101-6       This document contains confidential and competitively
 5   DEX 3)                                 sensitive data on Gallo’s cullet inspection process.
 6   Exhibit 72 (Foung Thao     101-6       This document contains confidential and competitively
     DEX 4)                                 sensitive data on Gallo’s cullet inspection process.
 7   Exhibit 74 (Foung Thao     101-6       This document contains confidential and competitively
     DEX 15)                                sensitive data on Gallo’s cullet inspection process.
 8
     Exhibit 75 (Foung Thao     101-6       This document contains confidential and competitively
 9   DEX 31)                                sensitive data on Gallo’s cullet inspection process.
10   Exhibit 78 (Foung Thao     101-6       This document contains confidential and competitively
     DEX 39)                                sensitive data on Gallo’s cullet inspection process and the
11                                          Parties’ business relationship.
     Exhibit 86 (Curt Bucey     101-6       This document contains confidential and competitively
12   DEX 104)                               sensitive data on the Parties’ business relationship and
                                            Supply Agreement.
13
     Exhibit 88                 101-6       This document contains confidential and competitively
14   (GALLO_00028882)                       sensitive data on the Parties’ business relationship and
                                            Supply Agreement.
15   Exhibit 89                 101-6       This document contains confidential and competitively
     (GALLO_00006349)                       sensitive data on the Parties’ business relationship and
16                                          Supply Agreement.
17   Exhibit 90                 101-6       This document contains confidential and competitively
     (GALLO_00006370)                       sensitive data on the Parties’ business relationship and
18                                          Supply Agreement.
     Exhibit 98                 101-6       This document contains confidential and competitively
19   (GALLO_00010588-91)                    sensitive data on the Parties’ business relationship and
                                            Supply Agreement.
20
                    FILINGS AT ECF NO. 114
21
            Gallo’s and SMI’s requests to seal the following documents at ECF No. 114 are granted
22
     for the compelling reasons set forth below.
23

24   Document                   ECF #       Compelling Reason
     Exhibit A (Dep. Tr.        114-4       This testimony contains confidential and competitively
25   Steve Nicolai)                         sensitive data on Gallo’s suppliers and recipes.
     Exhibit B (Dep. Tr.        114-4       Confidential information regarding SMI’s pricing,
26   Bucey)                                 finances, material volumes, supply chain, and customers—
27                                          the disclosure of which would severely harm SMI’s
                                            competitive standing in the industry. This information
28                                          includes the volumes, colors, and quality of cullet that SMI


                                                     6
      Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 7 of 15

 1                                      provides Gallo, cullet prices, the manner in which the
                                        parties assess cullet quality, and how the parties conduct
 2                                      their business negotiations. If made public, such
 3                                      information could harm SMI’s business relationships with
                                        current or prospective customers.
 4   Exhibit C (Dep. Tr.        114-4   This testimony contains confidential and competitively
     James Rhodes)                      sensitive data on Gallo’s operations and quality control.
 5   Exhibit D (Dep. Tr.        114-4   This testimony contains confidential and competitively
     Lance Lemmings)                    sensitive data on Gallo’s operations and recipes.
 6
     Exhibit E (Lance           114-4   This document contains confidential and competitively
 7   Lemmings DEX 13)                   sensitive data on Gallo’s operations.
     Exhibit F (Dep. Tr.        114-4   This testimony contains confidential and competitively
 8   Foung Thao)                        sensitive data on Gallo’s operations and cullet
                                        requirements.
 9   Exhibit G (Dep. Tr. Dan    114-4   This testimony contains confidential and competitively
10   Armagost)                          sensitive data on Gallo’s operations and cullet
                                        requirements.
11   Exhibit H (Dep. Tr.        114-4   This testimony contains confidential and competitively
     Chad Mundello)                     sensitive data on Gallo’s operations, recipes and supply
12                                      acquisition.
     Exhibit I (Dep. Tr. Paul   114-4   Confidential information regarding SMI’s pricing,
13
     Faherty)                           finances, material volumes, supply chain, and customers—
14                                      the disclosure of which would severely harm SMI’s
                                        competitive standing in the industry.
15   Exhibit J (draft Supply    114-4   This document contains confidential and competitively
     Agreement)                         sensitive data on the Parties’ negotiation and draft of the
16                                      Supply Agreement, which the Court has elsewhere allowed
17                                      to be sealed in its final version.
     Exhibit K (Dep. Tr. John   114-4   This testimony contains confidential and competitively
18   Gallo)                             sensitive data on Gallo’s operations and the Parties’
                                        business relationship.
19   Exhibit L (Dep. Tr.        114-4   Confidential information regarding SMI’s pricing,
     Brian Brown)                       finances, material volumes, supply chain, and customers—
20
                                        the disclosure of which would severely harm SMI’s
21                                      competitive standing in the industry.
     Exhibit M (Dep. Tr.        114-4   Confidential information regarding SMI’s pricing,
22   Daniel Burkard)                    finances, material volumes, supply chain, and customers—
                                        the disclosure of which would severely harm SMI’s
23                                      competitive standing in the industry.
24   Exhibit N (Dep. Tr.        114-4   Confidential information regarding SMI’s pricing,
     Jimmy Rayford)                     finances, material volumes, supply chain, and customers—
25                                      the disclosure of which would severely harm SMI’s
                                        competitive standing in the industry.
26   Exhibit O (DEX JR-12)      114-4   Confidential information regarding SMI’s pricing,
                                        finances, material volumes, supply chain, and customers—
27                                      the disclosure of which would severely harm SMI’s
28                                      competitive standing in the industry.


                                                 7
      Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 8 of 15

 1   Exhibit P (DEX JR-15)    114-4   Confidential information regarding SMI’s pricing,
                                      finances, material volumes, supply chain, and customers—
 2                                    the disclosure of which would severely harm SMI’s
 3                                    competitive standing in the industry.
     Exhibit Q (DEX Bucey     114-4   Confidential information regarding SMI’s pricing,
 4   79)                              finances, material volumes, supply chain, and customers—
                                      the disclosure of which would severely harm SMI’s
 5                                    competitive standing in the industry.
     Exhibit U (DEX JR-12)    114-4   Confidential information regarding SMI’s pricing,
 6
                                      finances, material volumes, supply chain, and customers—
 7                                    the disclosure of which would severely harm SMI’s
                                      competitive standing in the industry.
 8   Exhibit V (Dep. Tr.      114-4   Confidential information regarding SMI’s pricing,
     Dennis Hinson)                   finances, material volumes, supply chain, and customers—
 9                                    the disclosure of which would severely harm SMI’s
10                                    competitive standing in the industry.
     Exhibit W (Faherty DEX   114-4   Confidential information regarding SMI’s pricing,
11   5)                               finances, material volumes, supply chain, and customers—
                                      the disclosure of which would severely harm SMI’s
12                                    competitive standing in the industry.
     Exhibit X (Faherty DEX   114-4   This testimony reveals confidential information regarding
13
     6)                               the parties’ relationship and SMI’s business.
14   Exhibit Y (Faherty DEX   114-4   Confidential information regarding SMI’s pricing,
     7)                               finances, material volumes, supply chain, and customers—
15                                    the disclosure of which would severely harm SMI’s
                                      competitive standing in the industry.
16   Exhibit Z (Faherty DEX   114-4   Confidential information regarding SMI’s pricing,
17   8)                               finances, material volumes, supply chain, and customers—
                                      the disclosure of which would severely harm SMI’s
18                                    competitive standing in the industry.
     Exhibit AA (Faherty      114-4   This testimony reveals confidential information regarding
19   DEX 9)                           the parties’ relationship and SMI’s business.
     Exhibit BB (Mundello     114-4   This document contains confidential and competitively
20
     DEX 1)                           sensitive data on Gallo’s operations and cullet storage
21                                    capacity.
     Exhibit JJ (Foung Thao   114-4   This document contains confidential and competitively
22   DEX 9)                           sensitive data on Gallo’s operations and the Parties’
                                      business relationship.
23   Exhibit KK (Chad         114-4   This document contains confidential and competitively
     Mundello DEX 4)                  sensitive data on Gallo’s operations, cullet quality, and the
24
                                      Parties’ business relationship.
25   Exhibit MM (Lance        114-4   This document contains confidential and competitively
     Lemmings DEX 1)                  sensitive data on Gallo’s batch costs.
26   Exhibit UU (Dep. Tr.     114-4   This testimony contains confidential and competitively
     Steve Nicolai II)                sensitive data on Gallo’s costs and operations.
27
     Exhibit VV (Steve        114-4   This document contains confidential and competitively
28   Nicolai II DEX 38)               sensitive data on Gallo’s 2015 Annual Operating Plan.


                                               8
      Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 9 of 15

 1   Exhibit WW (Steve        114-4   This document contains confidential and competitively
     Nicolai DEX 29)                  sensitive data on Gallo’s operations and cullet
 2                                    requirements.
 3   Exhibit XX (Steve        114-4   This document contains confidential and competitively
     Nicolai DEX 15)                  sensitive data on the Parties’ Supply Agreement, cullet
 4                                    pricing and other elements of their business relationship.
     Exhibit YY (Steve        114-4   This document contains confidential and competitively
 5   Nicolai DEX 18)                  sensitive data on the Parties’ Supply Agreement, cullet
                                      pricing and other elements of their business relationship.
 6
     Exhibit III (Bucey DEX   114-4   This document contains confidential and competitively
 7   78)                              sensitive data on the Parties’ Supply Agreement, cullet
                                      pricing and other elements of their business relationship.
 8   Exhibit LLL (Bucey       114-4   This document contains confidential and competitively
     DEX 109)                         sensitive data on the Parties’ Supply Agreement, cullet
 9                                    pricing and other elements of their business relationship.
10   Exhibit MMM (Joe         114-4   This document contains confidential and competitively
     Majewski DEX 17)                 sensitive data on Gallo’s operations and storage facilities.
11   Exhibit OOO (DEX 15)     114-4   This document contains confidential and competitively
                                      sensitive data on Gallo’s operations and quality control
12                                    methods.
     Exhibit VVV (Bucey       114-4   This document contains confidential and competitively
13
     DEX 59)                          sensitive draft of the Parties’ Supply Agreement which the
14                                    Court has previously allowed to be sealed in its final form.
                                      It also contains confidential information about SMI’s
15                                    business.
     Exhibit AAAA (DEX        114-4   This document contains confidential and competitively
16   27)                              sensitive meeting minutes from the Parties’ Quarterly
17                                    Business Review. In addition, disclosure would severely
                                      harm SMI’s competitive standing because the exhibit
18                                    includes information regarding SMI’s pricing, finances,
                                      material volumes, supply chains, and customers.
19   Exhibit BBBB (DEX 34)    114-4   This document contains confidential and competitively
                                      sensitive meeting minutes from the Parties’ Quarterly
20
                                      Business Review. In addition, disclosure would severely
21                                    harm SMI’s competitive standing because the exhibit
                                      includes information regarding SMI’s pricing, finances,
22                                    material volumes, supply chains, and customers.
     Exhibit CCCC (DEX 16)    114-4   This document contains confidential and competitively
23                                    sensitive meeting minutes from the Parties’ Quarterly
                                      Business Review. In addition, disclosure would severely
24
                                      harm SMI’s competitive standing because the exhibit
25                                    includes information regarding SMI’s pricing, finances,
                                      material volumes, supply chains, and customers.
26   Exhibit EEEE             114-4   This document contains confidential and competitively
     (Lemmings DEX 21)                sensitive information on Gallo’s operations and cullet
27                                    usage. In addition, disclosure would severely harm SMI’s
28                                    competitive standing because the exhibit includes


                                               9
     Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 10 of 15

 1                                     information regarding SMI’s pricing, finances, material
                                       volumes, supply chains, and customers.
 2
     Exhibit IIII (DEX 18)     114-4   This document contains confidential and competitively
 3                                     sensitive meeting minutes from the Parties’ Quarterly
                                       Business Review. In addition, disclosure would severely
 4                                     harm SMI’s competitive standing because the exhibit
                                       includes information regarding SMI’s pricing, finances,
 5                                     material volumes, supply chains, and customers.
     Exhibit JJJJ (DEX 22)     114-4   This document contains confidential and competitively
 6
                                       sensitive meeting minutes from the Parties’ Quarterly
 7                                     Business Review. In addition, disclosure would severely
                                       harm SMI’s competitive standing because the exhibit
 8                                     includes information regarding SMI’s pricing, finances,
                                       material volumes, supply chains, and customers.
 9   Exhibit KKKK (DEX         114-4   This document contains confidential and competitively
10   46)                               sensitive information on Gallo’s operations and cullet
                                       supplies. In addition, disclosure would severely harm
11                                     SMI’s competitive standing because the exhibit includes
                                       information regarding SMI’s pricing, finances, material
12                                     volumes, supply chains, and customers.
     Exhibit MMMM (Bucey       114-4   This document contains confidential and competitively
13   DEX 82)                           sensitive information related to pricing under the Parties’
14                                     Supply Agreement and other aspects of their business
                                       relationship. In addition, disclosure would severely harm
15                                     SMI’s competitive standing because the exhibit includes
                                       information regarding SMI’s pricing, finances, material
16                                     volumes, supply chains, and customers.
     Exhibit NNNN              114-4   This testimony contains confidential and competitively
17
     (Majewski Dep. Tr.)               sensitive information related to Gallo’s operations and
18                                     recipes.
     Exhibit OOOO (John        114-4   This document contains confidential and competitively
19   Gallo DEX 12)                     sensitive meeting minutes from the Parties’ Quarterly
                                       Business Review. In addition, disclosure would severely
20                                     harm SMI’s competitive standing because the exhibit
21                                     includes information regarding SMI’s pricing, finances,
                                       material volumes, supply chains, and customers.
22   Exhibit PPPP (DEX 48)     114-4   This document contains confidential and competitively
                                       sensitive meeting minutes from the Parties’ Quarterly
23                                     Business Review. In addition, disclosure would severely
                                       harm SMI’s competitive standing because the exhibit
24                                     includes information regarding SMI’s pricing, finances,
25                                     material volumes, supply chains, and customers.
     Plaintiff’s Points and    114     Portions of the Points and Authorities submitted in support
26   Authorities in                    of its opposition refer to the above underlying confidential
     Opposition to Defendant           materials.
27   Strategic Materials,
     Inc.’s Motion for
28

                                                10
     Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 11 of 15

 1   Summary Judgement
     Plaintiff’s Response to     114-2      Portions of the Response to SMI’s Separate Statement of
 2
     Defendants’ Statement                  Undisputed Material Facts refer to the above underlying
 3   of Undisputed Facts in                 confidential materials.
     Support of Motion for
 4   Summary Judgement

 5          In addition to the foregoing, disclosure of the following exhibits to ECF No. 114-4 would

 6   severely harm SMI’s competitive standing because they include information regarding SMI’s

 7   pricing, finances, material volumes, supply chains, and customers:

 8     Exhibit BB                  Exhibit PP                 Exhibit III                Exhibit UUU

 9     Exhibit CC                  Exhibit QQ                 Exhibit JJJ                Exhibit WWW

10     Exhibit DD                  Exhibit RR                 Exhibit KKK                Exhibit XXX

11     Exhibit EE                  Exhibit SS                 Exhibit LLL                Exhibit YYY

12     Exhibit FF                  Exhibit TT                 Exhibit NNN                Exhibit AAAA

13     Exhibit GG                  Exhibit ZZ                 Exhibit OOO                Exhibit BBBB

14     Exhibit HH                  Exhibit DDD                Exhibit PPP                Exhibit DDDD

15     Exhibit II                  Exhibit EEE                Exhibit QQQ                Exhibit GGGG

16     Exhibit LL                  Exhibit FFF                Exhibit RRR                Exhibit HHHH

17     Exhibit NN                  Exhibit GGG                Exhibit SSS                Exhibit LLLL

18     Exhibit OO                  Exhibit HHH                Exhibit TTT

19          The following exhibits to ECF No. 114-4 contain confidential information about SMI’s

20   short and long-term business plans and strategies that could be misappropriated by competitors if

21   made public. Therefore, there is a compelling reason to seal them:

22
     Exhibit B                           Exhibit DD                          Exhibit II
23   Exhibit I                           Exhibit EE                          Exhibit TT
     Exhibit N                           Exhibit FF                          Exhibit AAA
24   Exhibit U                           Exhibit GG                          Exhibit CCC
     Exhibit CC                          Exhibit HH
25
            The following exhibits to ECF No. 114-4 contain confidential information about the
26
     business relationship between the parties. This information includes the volumes, colors, and
27
     quality of cullet that SMI provides Gallo, cullet prices, the manner in which the parties assess
28

                                                      11
     Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 12 of 15

 1   cullet quality, and how the parties conduct their business negotiations. If made public, such
 2   information could harm SMI’s business relationships with current or prospective customers:
 3      Exhibit B                           Exhibit SS                          Exhibit XXX
        Exhibit I                           Exhibit ZZ                          Exhibit YYY
 4      Exhibit L                           Exhibit BBB                         Exhibit AAAA
        Exhibit M                           Exhibit DDD                         Exhibit BBBB
 5      Exhibit N                           Exhibit EEE                         Exhibit CCCC
        Exhibit O                           Exhibit FFF                         Exhibit DDDD
 6      Exhibit P                           Exhibit GGG                         Exhibit EEEE
        Exhibit Q                           Exhibit HHH                         Exhibit FFFF
 7      Exhibit U                           Exhibit III                         Exhibit GGGG
        Exhibit W                           Exhibit JJJ                         Exhibit HHHH
 8      Exhibit Y                           Exhibit KKK                         Exhibit IIII
        Exhibit BB                          Exhibit LLL                         Exhibit JJJJ
 9      Exhibit LL                          Exhibit NNN                         Exhibit KKKK
        Exhibit NN                          Exhibit RRR                         Exhibit LLLL
10      Exhibit OO                          Exhibit SSS                         Exhibit MMMM
        Exhibit PP                          Exhibit TTT                         Exhibit OOOO
11      Exhibit QQ                          Exhibit UUU                         Exhibit PPPP
        Exhibit RR                          Exhibit WWW
12
                    FILINGS AT ECF NO. 117
13
            Gallo’s request to seal the following documents at ECF No. 117 are granted for the
14
     compelling reasons set forth below.
15
     Document                    ECF #      Compelling Reason
16
     Exhibit 2 (Dep. Tr,         117-3      This testimony contains confidential and competitively
17   Lance Lemmings)                        sensitive information regarding Gallo’s operations, recipes
                                            and bottle colors.
18   Exhibit 3 (Dep. Tr.         117-3      This testimony contains confidential and competitively
     Daniel Armagost)                       sensitive information regarding Gallo’s operations, recipes
19                                          and bottle colors.
20   Exhibit 8 (Dep. Tr. Nigel 117-3        This testimony contains confidential and competitively
     Dart)                                  sensitive information regarding Gallo’s operations, scrap
21                                          generation, and suppliers.
     Exhibit 10 (Dep. Tr.        117-3      This document contains confidential and competitively
22   Nigel Dart)                            sensitive information from the Parties’ Quarterly Business
                                            Review.
23
     Exhibit 15 (Perez DEX       117-3      This document contains confidential and competitively
24   7)                                     sensitive information regarding the Parties’ strategic
                                            business relationship.
25   Exhibit 20 (Dep. Tr,        117-3      This testimony contains confidential and competitively
     John Gallo)                            sensitive information about the Parties’ Supply Agreement
26                                          and business relations.
27   Exhibit 23 (Dep. Tr.        117-3      This testimony contains confidential and competitively
     Chad Mundello)                         sensitive information about Gallo’s operations and
28                                          efficiencies.


                                                     12
     Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 13 of 15

 1   Exhibit 24 (Dep. Tr. Joe    117-3      This testimony contains confidential and competitively
     Majewksi)                              sensitive information about Gallo’s operations and
 2                                          efficiencies.
 3   Exhibit 25 (Dep. Tr.        117-3      This testimony contains confidential and competitively
     Steve Nicolai)                         sensitive information about Gallo’s operations and
 4                                          efficiencies.
     Exhibit 27 (Dep. Tr.        117-3      This testimony contains confidential and competitively
 5   Nigel Dart)                            sensitive information about Gallo’s market for transition
                                            glass bottles.
 6
     Exhibit 28 (Nigel Dart      117-3      This document contains confidential and competitively
 7   DEX 3)                                 sensitive information about Gallo’s operations and cullet
                                            supplies.
 8   Exhibit 29 (Supplier        117-3      This document contains confidential and competitively
     Symposium)                             sensitive information about the Parties’ business
 9                                          relationship.
10          Neither party has provided an argument as to why Exhibit 33 of ECF No. 117-3 should
11   remain sealed. Therefore, the Court will order that exhibit unsealed.
12                  FILINGS AT ECF NO. 124
13          SMI seeks to (1) redact portions of its reply in support of its motion for summary
14   judgment and (2) redact portions of its reply to Gallo’s responses to SMI’s statement of
15   undisputed facts. (ECF Nos. 124, 124-2).
16          With respect to ECF No. 124, the portions SMI seeks to redact are (1) quotations from or
17   information about the parties’ supply agreement that the Court has already otherwise sealed, (2)
18   cullet volume amounts, and (3) other confidential terms from the supply agreement. SMI has
19   shown a compelling reason to seal these.
20          With respect to ECF No. 124-2, SMI seeks to redact portions that directly quote or
21   paraphrase confidential documents. The documents at issue are ones the Court already has, or
22   currently is, finding are sealable under the compelling reasons test. For the same reasons as those
23   documents are sealable, so too are the redacted portions of ECF No. 124-2.
24          Therefore, the Court grants SMI’s request to permanently redact portions of ECF Nos. 124
25   and 124-2.
26                  FILINGS AT ECF NO. 127
27          Gallo’s request to seal the following documents at ECF No. 127 are granted for the
28

                                                     13
     Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 14 of 15

 1   compelling reasons set forth below.
 2   Document                   ECF #      Compelling Reason
 3   Exhibit B (Various         127-2      This testimony contains confidential and competitively
     Deposition Excerpts re:               sensitive information about Gallo’s use of batch materials
 4   Batch)                                and related costs.
     Exhibit C (Dep. Tr.        127-2      This testimony contains confidential and competitively
 5   Joseph Majewski)                      sensitive information about Gallo’s operations.
     Exhibit D (Dep. Tr.        127-2      This testimony contains confidential and competitively
 6
     Nigel Dart)                           sensitive information about Gallo’s operations.
 7   Exhibit F (Dep. Tr. Chad   127-2      This testimony contains confidential and competitively
     Mundello)                             sensitive information about Gallo’s operations and recipes.
 8   Exhibit G (Dep. Tr.        127-2      This testimony contains confidential and competitively
     Lance Lemmings)                       sensitive information about Gallo’s operations and recipes.
 9   Exhibit H (Dep. Tr. Dan    127-2      This testimony contains confidential and competitively
10   Armagost)                             sensitive information about Gallo’s operations and recipes.
     Exhibit I (Dep. Tr.        127-2      This testimony contains confidential and competitively
11   Joseph Majewski)                      sensitive information about Gallo’s operations and recipes.
     Exhibit L (Dep. Tr.        127-2      This testimony contains confidential and competitively
12   James Rhodes)                         sensitive information about Gallo’s operations and storage
                                           facilities.
13
     Exhibit M (Dep. Tr.        127-2      This testimony contains confidential and competitively
14   Steve Nicolai)                        sensitive information about Gallo’s costs and strategies.
     Exhibit N (Dep. Tr.        127-2      This testimony contains confidential and competitively
15   Steve Nicolai II)                     sensitive information about Gallo’s batch costs and
                                           suppliers.
16   Exhibit O (Dep. Tr. Alex   127-2      This testimony contains confidential and competitively
17   Westmoreland)                         sensitive information about Gallo’s batch costs.
     Exhibit P (Dep. Tr.        127-2      This testimony contains confidential and competitively
18   Stuart Harden)                        sensitive information about Gallo’s batch costs.

19                 FILINGS AT ECF NO. 128

20          Gallo’s request to seal the following documents at ECF No. 128 are granted for the

21   compelling reasons set forth below.

22   Document                   ECF #      Compelling Reason
     Exhibit A (Harden          128-2      This document contains confidential and competitively
23
     Report)                               sensitive information about the Parties’ business
24                                         relationship, cullet prices and Gallo’s cullet purchases
                                           under the Supply Agreement.
25   Exhibit E (Dep. Tr.        128-2      This testimony contains confidential and competitively
     Steve Nicolai)                        sensitive information about Gallo’s cullet purchases and
26                                         operations.
     Exhibit F (Dep. Tr. Chad   128-2      This testimony contains confidential and competitively
27
     Mundello)                             sensitive information about the Parties’ business
28                                         relationship.


                                                   14
     Case 1:17-cv-01709-EPG Document 139 Filed 07/16/20 Page 15 of 15

 1                    FILINGS AT ECF NO. 131
 2             The Court has sealed various exhibits to this filing. (ECF No. 136 at 14). SMI has now
 3   argued that the Court should also permanently redact portions of its brief. (ECF No. 13 at 6). The
 4   Court GRANTS SMI’s request to permanently redact portions of pages 12 and 13 that refer to the
 5   exhibits previously sealed.
 6   III.      CONCLUSION AND ORDERS
 7             Other than as noted below, the Court grants all sealing requests. Such documents may be
 8   accessed only by the parties, their litigation counsel, and the Court.
 9             Exhibit 33 of ECF No. 117-3 shall no longer be sealed. Within 14 days, SMI shall re-file
10   ECF No. 117-3. Such filing shall include Exhibit 33 in full.
11
     IT IS SO ORDERED.
12

13          Dated:   July 16, 2020                              /s/
14                                                      UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      15
